Exhibit 10.2

AGREEMENT

 

This Agreement is made as of September 2, 2011 (“Effective Date”) by and among
North America Industrial Investment Co., Ltd (“NAIIC”), Bank of America Tower,
701 Fifth Avenue, Floor 4200, Seattle, Washington, 98104, The Rebel Group, Inc.
(“Rebel”), 317 Madison Avenue, Suite 1520, New York, New York 10017 and Stalar
1, Inc., a Delaware corporation owned by Dr. Steven R. Fox (“Stalar 1”), with
respect to allocation of equity securities, including, without limitation,
shares and warrants, received by the shareholders of Stalar 1 in connection with
the merger of Tianjin TEDA Hengyun Commerce and Trade Co., Ltd. and Stalar 1
(the “Merger”). It is anticipated that in connection with the Merger, the
stockholders of Stalar 1 will receive fully-paid and non-assessable shares of
the capital stock of the survivor of the Merger, which shares shall represent a
total of nine percent (9%) of the fully-diluted capital stock of the survivor of
the Merger (calculated post-money, e.g. after any planned equity financing
transaction involving the surviving entity contemplated to occur prior to or
subsequent to or simultaneously with the Merger) and warrants to acquire shares
of capital stock of the survivor of the Merger, which shares shall represent a
total of six percent (6%) of the fully-diluted capital stock of the survivor of
the Merger (calculated post-money, e.g. after any planned equity financing
transaction involving the surviving entity contemplated to occur prior to or
subsequent to or simultaneously with the Merger).

 

A portion of the shares received by Rebel or its affiliates in connection with
the Merger as a stockholder of Stalar 1 shall be transferred to NAIIC at no
cost. The number of shares to be transferred to NAIIC shall equal fifty six
percent (56%) of the shares received by all of the Shareholders plus fifty
percent (50%) of remaining shares received by Rebel.

 

Two-Third (67%) of any warrants received by Rebel or its affiliates in
connection with the Merger as a stockholder of Stalar 1 shall be transferred to
NAIIC at no cost.

 

Stalar 1 shall be entitled to receive $10,000 paid for any and all expenses
incurred by Stalar 1 in connection with negotiation and closing of the Merger.

 

No amendments or additions to this Agreement will be binding unless in writing
and signed by NAIIC, Rebel and Stalar 1. The terms of this Agreement shall be
interpreted in accordance with the laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York. Each party
consents to the jurisdiction of the state and federal courts of the State of New
York in the event of any dispute under this Agreement. This Agreement may not be
assigned by either party. This Agreement shall be binding on the successors and
assigns of each party.

 

NORTH AMERICA INDUSTRIAL INVESTMENT CO., LTD.

 

By: /s/ Kent K. Mao                 09/02/2011        Kent K. Mao, Chairman    
Date:                 REBEL GROUP, INC.                By: /s/ Steven R.
Fox                09/02/2011         Dr. Steven R. Fox, President     Date:    
            STALAR 1, INC.               By: /s/ Steven R. Fox               
09/02/2011       Dr. Steven R. Fox, President     Date:

 

 